UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7526


JAMES DAVIS,

                Plaintiff – Appellant,

          v.

CORIZON   MEDICAL  SERVICES,  f/k/a  Correctional   Medical
Services; WARDEN KATHLEEN GREEN; TERRI PILCHER; LIEUTENANT
SOUKUP; OFFICER FRITZ; BRUCE FORD; LYNNE COLE; JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-02051-JKB)


Submitted:   February 25, 2014            Decided:   March 4, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Davis, Appellant Pro Se. Sharon E. Conners, Michelle
Jacquelyn Marzullo, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY,
P.C., Towson, Maryland; Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James Davis appeals the district court’s order denying

relief    on    his    42    U.S.C.   § 1983     (2006)   complaint.        We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm      for    the    reasons     stated   by    the    district    court.

Davis v. Corizon Med. Servs, No. 1:12-cv-02051-JKB (D. Md. filed

Aug. 22, 2013 & entered Aug. 23, 2013).                   We deny Davis’ motion

to appoint counsel.            We dispense with oral argument because the

facts    and    legal   contentions        are   adequately     presented    in    the

materials      before       this   court   and   argument   would   not     aid    the

decisional process.



                                                                            AFFIRMED




                                            2